DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-09-21.
Claims 1, 6, 8 and 11 are amended.
Claims 2-5 and 12-25 are canceled.
Claims 26-27 are added.
Claims 1, 6-11 and 26-27 are pending.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. (US6246541), in view of Inoh et al. (US5652561).
Re Claim 1, Furuichi show and disclose
A transformer in an electrical package comprising: 

a first conductive loop (first coil loop 25, fig. 1-2) over a surface of the first dielectric layer, wherein a first trace forming the first conductive loop has a first width (of 25, fig. 1-2); 
a dielectric spacer (dielectric spacer between 25 and 26, fig. 1-2) over the first conductive loop; 
a second conductive loop (second coil loop 26, fig. 1-2) over the surface of the dielectric layer, the second conductive loop laterally adjacent to the first conductive loop (fig. 1-2), and the second conductive loop separated from the first conductive loop by the dielectric spacer layer (fig. 1-2), wherein the first conductive loop is not electrically connected to the second conductive loop (fig. 1-2), and wherein a second trace forming the second conductive loop has a second width (of 26); and a second dielectric layer (encapsulation 50, fig. 1-2), wherein the first conductive loop, the second conductive loop, and the dielectric spacer are within the second dielectric layer (fig. 1-2);
Furuichi does not disclose
            wherein the trace width of the first conductive loop is larger than the trace width of the second conductive loop.
Inoh teaches a device wherein
the trace width of the first conductive loop (2, fig. 3-5)  is larger than the trace width of the second conductive loop (1, fig. 3-5).
Therefore, it would have been obvious to one having ordinary skill in the art to use the different trace widths for the first and second conductive loops as 
Re Claim 8, Furuichi show and disclose
The transformer of claim 1, wherein the second conductive loop is formed inside a perimeter of the first conductive loop (fig. 1-2).
Re Claims 9-10, Furuichi show and disclose
The transformer of claim 1, wherein the dielectric spacer layer has a thickness that is less than 20 µm; wherein the dielectric spacer layer has a thickness that is less than 5 µm (the distance d between the thin film conductor of the lower-layer thin film coil 25 and the thin film conductor of the upper-layer thin film coil 26 is 1.0 .mu.m, [col. 11, line 19], fig. 11).
Re Claim 11, Furuichi show and disclose
A method of forming a transformer in an electrical package, comprising: 
forming a first conductive loop (first coil loop 25, fig. 1-2) over a first dielectric layer (20, fig. 1-2), wherein a first trace forming the first conductive loop has a first width (of 25, fig. 1-2); 
forming a dielectric spacer layer (dielectric spacer between 25 and 26, fig. 1-2) over the first conductive loop; 
forming a second conductive loop (second coil loop 26, fig. 1-2), wherein the first conductive loop is not electrically connected to the second conductive loop (fig. 1-2), wherein a second trace forming the second conductive loop has a second width (of 26, fig. 1-2), wherein the second conductive loop is formed laterally adjacent to first conductive loop (fig. 1-2), 

            wherein the trace width of the first conductive loop is larger than the trace width of the second conductive loop;
Inoh teaches a device wherein
the trace width of the first conductive loop (2, fig. 3-5)  is larger than the trace width of the second conductive loop (1, fig. 3-5);
Therefore, it would have been obvious to one having ordinary skill in the art to use the different trace widths for the first and second conductive loops as taught by Inoh in the electronic device of Furuichi, in order to be able to meet different current requirements of the conductive loops for the electronic device;
Furuichi further disclose
wherein forming the second conductive loop comprises: 
forming a seed layer (261, fig. 1-2) over the dielectric spacer layer; 
depositing and patterning a photoresist material to form openings above the first conductive loop (On top of the insulating resin layer 21, an electrically conductive material, such as copper, is deposited by sputtering to form an electrically conductive film 251, on which a lowermost-layer thin film coil 25 is formed. Next, a photoresist film is applied to the surface of the electrically conductive film 251 and baked at a predetermined temperature. A photomask is brought into precise alignment on the photoresist film. Then, the photoresist film, together with the photomask, is exposed, developed and rinsed with water. Thus, a photoresist pattern corresponding to the shape of the lowermost-layer of thin film coil 25 is formed. Next, the lowermost-layer thin film coil 25 is formed by 
plating a conductive material (traces of the coil loop, fig. 1-2) in the openings; and 
forming a second dielectric layer (encapsulation 50, fig. 1-2) wherein the first conductive loop, the second conductive loop, and the dielectric spacer are within the second dielectric layer (fig. 1-2).
Re Claim 26, Furuichi show and disclose
The transformer of claim 1, wherein the dielectric spacer includes a cap layer (on top of coil loop 25, fig. 1-2) formed over a top surface of the first conductive loop and a sidewall spacer (on sides of coil loop 25, fig. 1-2) formed over the sidewalls of the first conductive loop.
	Re Claim 27, Furuichi show and disclose
The method of claim 11, wherein the dielectric spacer includes a cap layer (on top of coil loop 25, fig. 1-2) formed over a top surface of the first conductive loop and a sidewall spacer (on sides of coil loop 25, fig. 1-2) formed over the sidewalls of the first conductive loop.
 
Allowable Subject Matter	
Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a first dielectric layer; a first conductive loop over a surface of the first dielectric layer, wherein a first trace forming the first conductive loop has a first width, a dielectric spacer over the first conductive loop; a second conductive loop laterally adjacent to the first conductive loop, the second conductive loop separated from the first conductive loop by the dielectric spacer layer, wherein the first conductive loop is not electrically connected to the second conductive loop, and wherein a second trace forming the second conductive loop has a second width that is smaller than the first width, wherein the second conductive loop is formed over the first dielectric layer, and wherein a sidewall surface of the first conductive loop is separated from a sidewall surface of the second conductive loop by the dielectric spacer; and a second dielectric layer, wherein the first conductive loop, the second conductive loop, and the dielectric spacer are within the second dielectric layer, wherein the dielectric spacer includes a cap layer formed over a top surface of the first conductive loop and a sidewall spacer formed over the sidewalls of the first conductive loop.
Claim 7 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 7 in combination as claimed, including:

After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 6, 7 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20080179963  US-20070025586  US-20040048132  US-20140145806  US-20150202409  US-20150051541 US-6191918  US-6307818  US-7549216  US-6721130  US-6538846  US-6369983  US-5065270.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848